DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group II, claims 9-18, 23, 26-28, 31-32, 50, 53, 55, 62-64 in the reply filed on 04/15/2021 is acknowledged.
Applicants effectively cancel all non-elected claims, and further elect viral respiratory, influenza and human as specific illness, virus and subject. Claims 9-23, 27, 31, 50, 53, 55, 62-64 read on the elected species and are under examination; claims 26, 28, 32 do not read on the elected species and are withdrawn from consideration.
	Claims 9-18, 23, 26-28, 31-32, 50, 53, 55, 62-64 are pending, claims 9-18, 23, 27, 31, 50, 53, 55, 62-64 are under examination.

Priority
Acknowledge is made that this application is continuation application of US patent application 14913286, filed on 02/19/2016; which is national stage of international patent application PCT/US2014/051914, filed on 08/20/2014; which claims priority from US provisional application 61/867971, filed on 08/20/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-18, 23, 27, 31, 50, 53, 55, 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US8168122).
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Lee teaches the microbial control and/or disinfection/remediation of air and related environments (including surfaces therein), the amount of purified hydrogen peroxide gas (PHPG, free of hydration, ozone, etc. (column 5, line 40-44)) may vary from about 0.005 ppm to about 0.10 ppm, more particularly, from about 0.02 ppm to about 0.05 ppm, in the environment to be disinfected. Such amounts have been proven effective against, e.g., the Feline Calicivirus (an EPA approved surrogate for Norovirus), Methicillin Resistant Staphylococcus Aureus (MRSA), Vancomyacin Resistant Enterococcus Faecalis (VRE), Clostridium Difficile (C-Diff), Geobacillus Stearothermophilus, and Aspergillus Niger. Such amounts of PHPG are safe to use in occupied areas (including, but not limited to, schools, hospitals, offices, homes, and other common areas), disinfect surface contaminating microbes, kill airborne pathogens, and provide microbial control, e.g., for preventing the spread of Pandemic Flu, controlling nosocomial infections, and reducing the transmission of common illnesses (column 6, line 57 to column 7, line 7). The test shows significant reduction of bacterial within a matter of hours, for example, at least 2h, 6h and 24h with PHPG concentration of 0.005ppm to 0.01ppm (column 13, line 1-50).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Lee is that Lee teaching is not specific enough for anticipation. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
preventing the spread of Pandemic Flu (reads on influenza). The occupied hospital indicates presence of human subject such as doctor, nurse, staff and patients; those human are subject in need for preventing transmission of a respiratory infection (influenza) since at least some of them are at risk of exposure to influenza virus, and at least some patients have influenza especially in flu season in the hospital. Although Lee is silent about treating a respiratory illness and all the functional properties in claims 9-11, this is regarded as inherency of prior art steps. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same human subject is being exposed to the same environment comprising the same amount of purified hydrogen peroxide in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, Lee teaches, either expressly or inherently implied, each and every 
Regarding claims 13-17 and 64, Lee teaches exposure at least 2h, 6h and 24h with PHPG, and it is within skill of one artisan in the art to adjust the frequency of the process according to response from the subject, for example, to disinfect the occupied hospital each day is desirable, and thus, at least once a day is obvious.
Regarding claim 27, Lee teaches against flu virus, which is a negative single-strand RNA virus.
Regarding claims 62-63, lee teaches concentration PHPG of about 0.02 ppm to about 0.10 ppm and 2-24h to reduce significantly virus, the calculation according to unit definition in applicant’s specification for PHPG unit is 0.02ppm x6h to 0.10ppmx6h = 0.12 unit to 0.60 unit, or 0.02ppm x24h to 0.10ppmx24h = 0.48 unit to 2.4 unit, encompassing or overlapping with the claimed range. MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 9-18, 23, 27, 31, 50, 53, 55, 62-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8168122 in view of the specification of US8168122. Although the claims at issue are not identical, they are not patentably distinct from each other because according to above 103 rejection analysis, thus, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over patent subject matter.
Claims 9-18, 23, 27, 31, 50, 53, 55, 62-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9034255 in view of the specification of US8168122. Although the claims at issue are not identical, they are not patentably distinct from each other because according to above 103 rejection analysis, thus, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over patent subject matter.

Conclusion
No claim is allowed.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.